NEWS RELEASE YAMANA GOLD AND NORTHERN ORIONANNOUNCE DEFINITIVE BUSINESS COMBINATION AGREEMENT; YAMANA FILES FORMAL BID FOR MERIDIANGOLD Toronto, Ontario, July 19, 2007 - YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU)and NORTHERN ORION RESOURCES INC. (TSX:NNO; AMEX:NTO) today announced that they have signed a definitive business combination agreement. Yamana also announced that it has filed with securities regulators in Canada and the United States its formal offer for all of the outstanding common shares of Meridian Gold Inc. Accordingly, Yamana is commencing the mailing of its offering circular and related documents to Meridian shareholders. The offer to Meridian shareholders will remain open until 8:00 p.m. (Toronto time) on August 27, 2007, unless the offer is withdrawn or extended by Yamana.Under the terms of the offer, Meridian shareholders will be entitled to receive 2.235 Yamana common shares plus C$3.15 in cash for each Meridian common share tendered and taken up by Yamana. Based on Yamana’s closing share price of C$13.40 on July 19, 2007, the offer price to Meridian shareholders is C$33.10 per share representing an approximate 26.3% premium to the unaffected Meridian share price on June 27, 2007 (the day of Yamana’s original announcement of its proposal to Meridian). On June 27, 2007, the offer price to Meridian shareholders was C$32.25 representing a spot premium of approximately 23% over the closing price of Meridian shares.The premium was approximately 24.6% based on the respective average closing prices for Yamana and Meridian shares for the 20 trading days on the TSX immediately preceding the June 27, 2007 announcement date. Under the terms of the definitive agreement between Yamana and Northern Orion, Yamana will acquire all of the issued and outstanding securities of Northern Orion on the basis of 0.543 of a Yamana share for each Northern Orion share.The terms of the definitive agreement are set out in more detail in Northern Orion’s shareholder circular which will be filed with the appropriate securities regulators shortly. Based on Yamana’s closing share price of C$13.40 on July 19, 2007, the transaction price to Northern Orion shareholders is C$7.28 per share representing an approximate 24.9% premium to the unaffected Northern Orion share price on June 27, 2007.On June 27, 2007, the transaction price to Northern Orion shareholders was C$7.07 per share representing a spot premium of approximately 21.3% over the closing price of Northern Orion shares.The premium was approximately 28.4% based on the respective average closing prices for Yamana shares and Northern Orion shares for the 20 trading days on the TSX immediately preceding the June 27, 2007 announcement date. The acquisition of Northern Orion by Yamana has the unanimous support of the Boards of Directors of both Northern Orion and Yamana. GMP Securities L.P. has provided its opinion to Northern Orion’s Board of Directors that the consideration offered to Northern Orion shareholders is fair, from a financial point of view, to the shareholders of Northern Orion. The Northern Orion transaction is subject to customary conditions including receipt of all requisite third party and regulatory approvals and consents, court approval and approval by shareholders of Northern Orion.It is also conditional on at least 66 2/3% (fully diluted) of the outstanding Meridian common shares having been tendered to the Yamana offer.The Northern Orion shareholder meeting to consider the Yamana business combination is currently scheduled for August 22, 2007, approximately five days prior to the expiry of Yamana’s offer to Meridian shareholders. To complete the Meridian offer and the Northern Orion transaction, Yamana will issue approximately 309.8 million new common shares (226.1 million and 83.7 million common shares to Meridian and Northern Orion shareholders, respectively) and pay cash consideration of approximately US$305 million to Meridian shareholders on the basis previously disclosed.On an issued basis, the pro rata shareholdings of the combined company are anticipated to be:53.4% existing Yamana shareholders, 34% existing Meridian shareholders and 12.6% existing Northern Orion shareholders. Copies of the definitive business combination agreement and loan agreement between Yamana and Northern Orion are filed under the profiles of the companies on www.sedar.com and on the SEC’s website at www.sec.gov. Genuity Capital Markets and Canaccord Capital Corporation are financial advisors to Yamana.Ongoing advisory services are also being provided to Yamana by Wellington West Capital Markets.Yamana’s Canadian legal advisor is Cassels Brock & Blackwell LLP and its US legal advisor is Dorsey &
